
	

115 SRES 131 ATS: Supporting the mission and goals of National Crime Victims’ Rights Week in 2017, which include increasing public awareness of the rights, needs, and concerns of, and services available to assist, victims and survivors of crime in the United States.
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 131
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Grassley (for himself, Mr. Leahy, Mr. Crapo, and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 25, 2017Committee discharged; considered and agreed toRESOLUTION
		Supporting the mission and goals of National Crime Victims’ Rights Week in 2017, which include
			 increasing public awareness of the rights, needs,  and concerns of, and
			 services available to assist, victims and survivors of crime in the United
			 States.
	
	
 Whereas, in 2015, according to a survey by the Bureau of Justice Statistics— (1)an estimated 5,000,000 residents of the United States who were not younger than 12 years of age were the victims of violent crime; and
 (2)households in the United States experienced an estimated 14,600,000 property victimizations;
 Whereas, in 2015, only 47 percent of violent crime and 38 percent of property victimizations were reported to police;
 Whereas, as of 2008, the most conservative estimate for the economic losses sustained by victims of property crimes and victims of violent crime was approximately $17,000,000,000 per year;
 Whereas the economic cost alone does not fully describe the emotional, physical, and psychological impact endured by a victim of crime;
 Whereas crime can touch the life of any individual, regardless of the age, race, national origin, religion, or gender of the individual;
 Whereas a just society acknowledges the impact of crime on individuals, families, schools, and communities by—
 (1)protecting the rights of crime victims and survivors; and (2)ensuring that resources and services are available to help rebuild the lives of the victims and survivors;
 Whereas, despite impressive accomplishments between 1974 and 2017 in increasing the rights of, and services available to, crime victims and survivors and the families of the victims and survivors, many challenges remain to ensure that all crime victims and survivors and the families of the victims and survivors are—
 (1)treated with dignity, fairness, and respect; (2)offered support and services, regardless of whether the victims and survivors report crimes committed against them; and
 (3)recognized as key participants within the criminal, juvenile, Federal, and tribal justice systems in the United States when the victims and survivors report crimes;
 Whereas crime victims and survivors in the United States and the families of the victims and survivors need and deserve support and assistance to help cope with the often devastating consequences of crime;
 Whereas, each year from 1984 through 2016, communities across the United States joined Congress and the Department of Justice in commemorating National Crime Victims’ Rights Week to celebrate a shared vision of a comprehensive and collaborative response that identifies and addresses the many needs of crime victims and survivors and the families of the victims and survivors;
 Whereas Congress and the President agree on the need for a renewed commitment to serve all victims and survivors of crime in the 21st century;
 Whereas, in 2017, National Crime Victims’ Rights Week will be celebrated from April 2 through April 8 and the theme, Strength. Resilience. Justice., will reflect the empowerment and strength of individual victims, the ability of victim assistance organizations to achieve solutions for providing effective services, and a community-based effort to deliver justice and healing to all victims;
 Whereas engaging communities in victim assistance is essential in promoting public safety; Whereas the United States must empower crime victims and survivors by—
 (1)protecting the legal rights of the victims and survivors; and (2)providing the victims and survivors with services to help them in the aftermath of crime; and
 Whereas the people of the United States recognize and appreciate the continued importance of— (1)promoting the rights of, and services for, crime victims and survivors; and
 (2)honoring crime victims and survivors and individuals who provide services for the victims and survivors: Now, therefore, be it
			
	
 That the Senate— (1)supports the mission and goals of National Crime Victims’ Rights Week, which include increasing individual and public awareness of—
 (A)the impact of crime on victims and survivors and the families of the victims and survivors; and (B)the challenges to achieving justice for victims and survivors of crime and the families of the victims and survivors and the many solutions available to meet those challenges; and
 (2)recognizes that crime victims and survivors and the families of the victims and survivors should be treated with dignity, fairness, and respect.
			
